USDC IN/ND case 3:18-cr-00005-RLM-MGG document 44 filed 10/12/18 page 1 of 4


                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                       SOUTH BEND DIVISION


UNITED STATES OF AMERICA            )
                                    )
            v.                      ) CAUSE NO: 3:18-CR-00005-RLM-MGG
                                    )
REX HAMMOND                         )


           UNITED STATES’ NOTICE OF F.R.E. 609 EVIDENCE

      Comes now the United States of America by Thomas L. Kirsch II,

United States Attorney for the Northern District of Indiana, through

Assistant United States Attorney Molly E. Donnelly, and notifies the Court of

the following pertaining to Rule 609 evidence in this matter.

      1.    This matter is scheduled for a jury trial on November 26, 2018.

      2.    Rex Hammond has the following prior felony convictions:

            a. In 1997, Hammond was convicted of three counts of armed
               robbery in Marion County case number 49G06-9607-CF-
               101484. He was sentenced to 20 years of imprisonment on
               each count, to be served concurrently with each other. He was
               released from the Indiana Department of Corrections (IDOC)
               to parole in September of 2009.

            b. In 1996, Hammond was convicted of armed robbery in
               Bartholomew County case number 03C01-9607-CF-1046. He
               was sentenced to 10 years of imprisonment, to be served
               consecutively with case numbers 73D01-9607-CF-46 and
               16C01-9607-CF-59. He was released from IDOC to parole in
               September of 2009.
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 44 filed 10/12/18 page 2 of 4


            c. In 1996, Hammond was convicted of armed robbery in Shelby
               County case number 73D01-9607-CF-46. He was sentenced to
               18 years of imprisonment. He was released from IDOC to
               parole in September of 2009.

            d. In 1996, Hammond was convicted of one count of armed
               robbery and one count of theft in Decatur County case number
               16C01-9607-CF-59. He was sentenced to 20 years of
               imprisonment, with the theft count merging with the armed
               robbery count. He was released from IDOC to parole in
               September of 2009.

      3.    The government seeks to introduce these felony convictions to

impeach Hammond should he testify at trial. At this time, the government

does not seek to introduce Hammond’s felony conviction for attempted armed

robbery in Putnam County case number 67C01-8706-CF-20 since his release

from imprisonment in that case was more than ten years ago.

      4.    In regards to F.R.E. Rule 609(a)(1)(B) evidence, in determining

whether the probative value of admitting prior convictions outweighs the

prejudicial effect, the court should consider several factors, namely:

            a. The impeachment value of the prior crime;

            b. The point in time of the conviction and the defendant’s
               subsequent history;

            c. The similarity between the past crime and the charged crime;

            d. The importance of the defendant’s testimony; and

            e. The centrality of the credibility issue.




                                        2
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 44 filed 10/12/18 page 3 of 4


             United States v. Gant, 396 F.3d 906, 909 (7th Cir. 2005)

(quotations and citations omitted).

      5.     Should Hammond testify and provide contradictory or conflicting

accounts from those of other witnesses, his credibility will be a central issue

for the finder of fact.

      6.     Given the centrality of the credibility issue, the impeachment

value of the prior convictions, and the similarity between the past crimes and

the charged crimes, Hammond’s felony convictions should be available for the

government to use for impeachment purposes should Hammond testify at trial.

      WHEREFORE, the government respectfully requests that the prior

felony convictions of Rex Hammond be available for the government to use

for impeachment purposes should Hammond testify in this matter.

Dated: October 12, 2018

                                      Respectfully submitted,

                                      THOMAS L. KIRSCH II
                                      UNITED STATES ATTORNEY



                               By:     s/ Molly E. Donnelly
                                      Molly E. Donnelly
                                      Assistant United States Attorney
                                      Robert A. Grant Federal Building
                                      204 S. Main Street Room M-01
                                      South Bend, IN 46601




                                        3
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 44 filed 10/12/18 page 4 of 4


                        CERTIFICATE OF SERVICE

      I certify that on October 12, 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which sent

notification of such filing to defense counsel.


                                       s/ Chris Carson
                                      United States Attorney’s Office
                                      204 S. Main Street, Room M01
                                      South Bend, IN 46601
                                      (574) 236-8287




                                        4
